Citation Nr: 0716703	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-07 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision issued in 
February 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied 
service connection for a back condition.

In February 2006, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of this transcript is associated with the 
record.   


FINDINGS OF FACT

1.  The veteran's back condition was not noted on his pre-
induction examination report.

2.  Clear and unmistakable evidence demonstrates that the 
veteran's back condition existed prior to his period of 
active duty.

3.  Clear and unmistakable evidence demonstrates that the 
veteran's back condition was not aggravated beyond the 
natural progression of the condition during his period of 
active duty.


CONCLUSIONS OF LAW

1.  The veteran's back condition clearly and unmistakably 
existed prior to his entry into military service, and the 
presumption of soundness at induction is rebutted.  
38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2006);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 
(2006).  

2.  The veteran's preexisting back condition was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, an April 2003 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim prior the initial RO decision.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The April 
2003 letter informed the veteran what additional information 
or evidence was needed to support his claim and asked him to 
notify the RO if there was any other evidence or information 
that he thought would support his claim.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an initial 
disability rating or effective date, if service connection 
was granted on appeal.  However, in light of the Board's 
determination that the criteria for service connection has 
not been met, no effective date or disability rating will be 
assigned, so there can be no possibility of any prejudice to 
the claimant under the holding in Dingess.  The veteran has 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.
 
Service medical records, VA medical records and examination 
reports, non-VA medical records and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  In order to prevail 
in a claim for service connection there must be medical 
evidence of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002 & Supp. 2006).

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2006); 
38 C.F.R. § 3.306(b).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service.  38 C.F.R. § 
3.306(b).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
Federal Circuit Court found that, when no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness.  The Federal Circuit Court held, in Wagner, that 
the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2006).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  

In his Travel Board hearing, the veteran and his spouse 
contended that his back condition began during active duty 
when he was lifting heavy ammunition to load a Howitzer, and 
therefore should be service connected.

The veteran's February 1968 pre-induction Report of Medical 
History reflects the veteran's response that he had no 
recurrent back pain, and his pre-induction Report of Medical 
Examination does not show any diagnosis or complaints of a 
back disorder.  According to his DD Form 214, the veteran 
began active duty on June 11, 1968.  A June 27, 1968 service 
medical record reflects the veteran's complaints of pain down 
the right buttock and part of the thigh to the calf which had 
been present since heavy lifting he had done a month and a 
half before.  The examination revealed a reversed lumbar 
curve, and mild scoliosis, convex to the left.  Straight leg 
raising gave pain on the right at 45 degrees and there was a 
light weakness in dorsiflexion on the right, with deep tendon 
reflexes being active and equal.  A contemporaneous 
orthopedic consultation showed that the veteran had 
radiation, slight dorsiflexion weakness, a loss of the normal 
curve of the lumbosacral spine, and straight leg pain.  The 
veteran had a full range of motion of the lumbosacral area 
and hips, with good strength bilaterally.  His reflexes were 
good and equal bilaterally.  His entire right leg was less 
sensitive to pin prick than the left.  X-rays of his spine 
were within normal limits, and the examiner opined that he 
doubted it was a disc problem, but was probably only 
muscular.  A May 1968 service medical record reflects that 
the veteran was treated for acute low back pain with the 
possibility of a herniated nucleus pulposus (HNP) at L4-5.  
He was kept on bed rest for four days, when it was observed 
that his range of motion had improved, he could ambulate and 
bend over without pain.  A May 1969 service medical record 
indicated that the veteran was receiving treatment for a 
possible HNP.  The veteran's separation Report of Medical 
Examination reflected a normal spine, but, in his 
contemporaneous Report of Medical History, the veteran 
indicated that he had back trouble and had worn a back brace.  

Private medical records reflect that in June 1972, the 
veteran reported that he was essentially disabled by his back 
pain, which had been getting worse over the prior weeks and 
months.  The impression was HNP at L5-S1 with S1 radiculitis 
on the right side.  Later that month, the veteran underwent a 
lumbar laminectomy to treat his L5-S1 disc protrusion. 

The next medical record in the file reflecting back problems 
is an April 2001 private x-ray which showed osteoarthritic 
degenerative changes with interspace obliteration at L5-S1 
and abundant sclerotic contiguous facet sclerosis.  

Private medical records received by VA in July 2003 pursuant 
to a request for records reflect that, in October 1972, the 
veteran told a private examiner that he had right buttock, 
hip and leg pain following continued "pushing and pulling" 
during his work as a mover in 1967, prior to service.  He 
indicated the he was treated with two manipulations of his 
legs and back, bed rest and medications, that his symptoms 
cleared and he returned to work.  In the same October 1972 
medical record, the veteran reported that he was disabled for 
twelve weeks in 1970 with right buttock, hip and leg pain 
associated with strain at work.  

A March 2004 private medical record shows a diagnosis of 
degenerative disc disease at L5-S1.   

A January 2005 VA spine examination report reflects that the 
veteran had pain onset every morning with pain located in his 
lower back, with some radiation to his right buttocks with 
numbness going down his right leg into the last three toes of 
his right foot.  Most of the pain was in his lower back.  The 
duration was usually one to two hours as a burning type pain 
with the intensity 8/10.  The veteran reported that he had 
flare ups of pain but that he was capable of continuing on 
with his activities of daily living.  The veteran was still 
able to ambulate and denied fever, chills, weight loss, use 
of cane, crutch, walker brace or any other type of assistive 
device.  He denied a history of falls or trauma.  Upon 
examination of the spine, there was no redness, swelling or 
tenderness on palpation, his gait was steady, his posture was 
erect and there were no gross anatomical changes of the 
spine.  His range of motion was forward flexion to 110 
degrees, extension to 35 degrees, left and right lateral 
flexion to 25 degrees and left and right rotation to 35 
degrees.  The veteran was stopping at the limits of motion 
with complaints of pain but there were no muscle spasms 
noted, the movement was consistent and no incoordination was 
noted.  On repeated range of motion, there was no 
fatigability noted and the veteran moved against resistance 
with no difficulty.  Upon neurological examination, the 
veteran's deep tendon reflexes were 2+ at patella and ankles 
bilaterally, sensation to sharp verses dull gross sensation 
and vibratory sensation were all preserved bilaterally to the 
lower extremities, and there was a negative tripod sign 
bilaterally.  The diagnosis was scoliosis involving the lower 
thoracic and lumbar spine, no compression fracture, marked 
disc disease at the level of L5-S1, and varying degrees of 
degenerative changed involving the articulating facets 
bilaterally.  The examiner observed that, given the history 
of the veteran, his condition would be considered 
preexisting.  The examiner opined that this preexisting back 
condition did not appear to have been aggravated beyond its 
normal course during this veteran's time in service, where it 
appears that he did have further aggravation of this 
condition following this time in service as previously 
described.  The examiner reiterated his conclusion that the 
veteran has a preexisting back condition which was not 
aggravated beyond a natural progression by his military 
service.  

As noted above, there are two steps to rebut the presumption 
of soundness at entry.  First, there must be clear and 
unmistakable evidence that his back disorder preexisted 
service.  Second, there must be clear and unmistakable 
evidence that his back disorder was not aggravated during 
service.  If both prongs are not met, the presumption of 
soundness at entry is not rebutted.  

As the documents received by the Board in July 2003 reflect, 
the veteran reported to a private examiner in 1972 that he 
had injured his back prior to entering active duty in 1968.  
In addition, service medical records show that the veteran 
was treated for back problems approximately two weeks after 
entering active duty, and reported having injured his back a 
month and a half prior.  Finally, the January 2005 VA spine 
examiner reviewed the claims file and opined that the 
veteran's spine condition preexisted his entry into service.  
Therefore, the presumption of soundness at induction is 
rebutted.  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  While the veteran's separation 
Report of Medical History reflected his indication that he 
had back trouble and had worn a back brace while in service, 
his contemporaneous Report of Medical Examination reflected a 
normal spine with no diagnosis of a spine disorder.  
Additionally, the January 2005 VA spine examiner specifically 
stated that the veteran's back condition was not aggravated 
beyond the natural progression of the condition while he was 
in service.  The Board finds this evidence to be clear and 
unmistakable evidence demonstrating that the veteran's 
preexisting back condition was not aggravated by his period 
of active duty.  

The analysis for determining aggravation for purposes of 
rebutting the presumption of soundness mirror the general 
standard of aggravation.  Since there is clear and 
unmistakable evidence that his preexisting back disorder was 
not aggravated during service for the purpose of rebutting 
the presumption of soundness, it necessarily follows that the 
veteran's back condition was not, in fact, aggravated during 
service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304(b), 
3.306(b).

The veteran and his spouse have claimed that his back 
condition is related to service.  In terms of the their 
statements, as laypeople, with no apparent medical expertise 
or training, they are not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the preponderance 
of the evidence is against service connection for a back 
condition, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a back condition is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


